Title: From Alexander Hamilton to John B. Church, [27–28 June 1801]
From: Hamilton, Alexander
To: Church, John B.


[New York, June 27–28, 1801]
… or otherwise I have no data to judge. I can only say they were entrusted to persons whom all the world would pronounce equal to the task; and that I took the best of all precautions, to ensure their care as well as their fidelity, which was to connect their interest with yours.
If the purchase from Mark shall not answer expectation, and has been attended with an additional burthen not contemplated, I can only say that in making it I reposed myself upon a man of probity and sense, who had much successful experience, and who together with myself have shared in the purchase and in the disadvantages. Nor did I scruple, at your election, to assume upon myself a considerable additional burthen by no means suited to my narrow resources. But I have confidence that in the end this transaction will at least indemnify us.
If I once committed an error in cancelling the mortgage which I had taken for you from Morris, I have the consolation to reflect that it proceeded partly from a Gentlemanlike confidence in a man then thought worthy of it, and partly from your own omission to inform me that you had contracted new engagements with Mr. Morris for continuing and increasing your debt, when you informed me that you had agreed to take the lands. As this land, by my arrangement with Mr. Morris, was to go in satisfaction of your debt, in case you agreed to take it; when you simply told me that you had taken it, I do not perceive how I could do otherwise than understand that your debt was satisfied. But if I even acted without due caution in this instance, I certainly afterwards repaired the error; by obtaining for you another security sufficient to cover not only your old debt, but the new one to a larger amount which you had yourself contracted, and which but for this measure would have been entirely lost. Considering how many prudent men were the victims of Mr. Morris ⟨it⟩ was certainly good fortune if not go⟨od - -⟩ escaping so well the ⟨- - -⟩.
If in capacity of Referree lately, I did not do all for you that you wished, it is certain that I did as much as I thought justifiable in itself, and I might add, conducive to your interest. To this moment indeed I am not quite sure, that I was not biassed by a regard for your interest, in adopting the principle of fully satisfying the elder conveyances, instead of that of a distribution pro rata among the different grants, by which the loss would have been apportionned among the whole. After having adopted this principle, it appeared to me both just and expedient that every gainer by the award should bear a part of the expence of the purchase. I hoped also that this might be useful to those who were the greatest gainers, by inducing others to acquiesce in the arrangement and not draw into controversy in a Court of Chancery, the leading principle of the award. To have saddled the Holland Company with the burthen, if it had been right in itself, was to me impracticable.
Upon the whole, if the affairs in which I have been your agent have not turned out as well as might have been wished, I am extremely sorry for it. Yet, as I am not sensible of any imprudence on my part; as collateral and foreign circumstances have contributed to the disadvantages which may have ensued; as it is certain that I acted (except in the single instance of our joint purchase of Mark) with a disinterested and exclusive eye to your interest—I cannot suppose that I am fairly liable to any reproach or censure, or even to a hard thought.
And I do still flatter myself, that though temporary inconveniences may be felt, the final issue of my transactions for you, ballancing casualty against casualty, will prove beneficial to yourself and to your family. I hope more ardently that this may be the case, than if the interests of myself and my own family were involved. For ⟨I⟩ should be unhappy to be even the inno⟨cent⟩ instrument of evil to any body.
⟨With g⟩reat & true regard I remain Dr. Sir Your Obed Ser
A Hamilton
P S On further reflexion my reasons ⟨- - - - -⟩ to bear my proportion of the loss. For Mr. Laurance I cannot undertake.
June 28. I retract my request to give my bond payable in a year. The payments I have to make this month and the next (including that to Gilchrist) will press me extremely; but after this, I trust I shall be able to find means of paying your demand with interest from the date of my account. If I can borrow otherwise than from the Banks or procure the money by a sale even at some sacrifice, I will accelerate it.
If not satisfied with my mode of stating the account, I consent that you state it your own way even taking full interest on the doubtful sum; and for the further sum due to you I will give any bond payable with interest within a term greater or less according to the amount. I do not offer more as to this, because I could not effect more & because of my ideas of the nature of the case. It is the pride of my life to be under no unrequited pecuniary obligation, and so to act that none may even be supposed to exist.
I will thank you to return me the original documents now sent for illustration, & to let me have the accounts of Wadsworth Shalor & Chaloner
J B Church Esq
